DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8, 11, 16 and 22-31 are pending in the application.  Claims 9, 10, 12-15 and 17-21 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/051235, filed 09/14/2018, and claims the benefit of priority to U.S. Provisional Application No. 62/559,436, filed September 15, 2017 and U.S. Provisional Application No. 62/692,593, filed June 29, 2018.
Reasons for Allowance
	The claimed compounds of formulas (I-d) and (I-e), and claimed pharmaceutical compositions comprising a compound of formula (I-d), are novel and unobvious over the prior art.  Heterocyclic inhibitors of CBP/p300 are known in the art, for example, as described in Hammitzsch (Proceedings of the National Academy of Sciences USA 2015 112(4):10768-10773), which teaches the compound CBP300: 
    PNG
    media_image1.png
    121
    188
    media_image1.png
    Greyscale
.  However, this compound fails to meet the structural limitations of the instantly-claimed genera of compounds, and the ordinary artisan would not find any teaching, suggestion, or motivation in this prior art or its combination with any other prior art of record for the claimed compounds of formulas (I-d) and (I-e), or the claimed pharmaceutical compositions comprising a compound of formula (I-d).
Conclusion
Claims 1-8, 11, 16 and 22-31, reordered and renumbered 1-20 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625